Citation Nr: 1636430	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  09-25 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for left knee patellar malalignment syndrome, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for recurrent subluxation of the left knee, initially rated as 10 percent disabling prior to May 17, 2016.  

3.  Entitlement to an increased disability evaluation for recurrent subluxation of the left knee, rated as 20 percent disabling for the rating period since May 17, 2016.  

4.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1995 to August 1999.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In pertinent part, the July 2007 rating decision denied a compensable rating for the Veteran's left knee patellar malalignment syndrome.  

In a June 2009 rating decision, issued in July 2009, the RO granted a 10 percent rating for left knee patellar malalignment syndrome, effective March 29, 2007.    Because this increased rating did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim for an increased rating for the service-connected left knee patellar malalignment syndrome remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2012, the Board remanded the Veteran's claim for further development of the record.  In an April 2014 decision the Board denied entitlement to a rating in excess of 10 percent for left knee patellar malalignment syndrome.  

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court), which, by a December 2014 Order, granted a December 2014 Joint Motion for Partial Remand (JMPR).  The JMPR vacated the portion of the April 2014 decision dealing with the claim for an increased rating for the left knee disability, and remanded the case back to the Board for compliance with the terms of the JMPR.  

In an April 2015 decision, the Board denied a rating in excess of 10 percent for limitation of motion of the left knee under Diagnostic Code 5260 and granted a separate, 10 percent rating for slight, recurrent subluxation of the left knee under Diagnostic Code 5257.  The Board's decision was implemented by an April 2015 rating decision.  

The Veteran appealed the matter to the Court, which, by a March 2016 Order, granted a March 2016 JMPR, vacating the portion of the April 2015 decision dealing with the claim for an increased rating for the left knee disability, and remanding the case back to the Board for compliance with the terms of the JMPR.  

In April 2016, the Board again remanded the Veteran's claims for additional development.  In a June 2016 rating decision, the Veteran was granted an increased, 20 percent disability rating for recurrent subluxation of the left knee, effective May 17, 2016.  As the grant of 20 percent disability evaluation is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, supra.  

A Supplemental Statement of the Case (SSOC) was issued in June 2016.  

The case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the most recent VA examination and issuance of the SSOC, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the most recent, May 2016 VA examination reports reveal that range of motion testing for both knees in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the May 2016 VA examination is insufficient, and the Veteran must be provided a new VA examination, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal for the rating period since March 2016 should be associated with the Veteran's claims file.  

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, in a July 2016 statement, the Veteran appears to allege that her service-connected disabilities - including the left knee disabilities on appeal - preclude her from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is reasonably raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Given that additional development is required as to the Veteran's claim for an increased disability rating for her service-connected left knee patellar malalignment syndrome and her claim for TDIU on the basis of her service-connected disabilities, the Board finds that a decision on the remaining issue of entitlement to increased disability ratings for recurrent subluxation of the left knee must be deferred to allow the RO the opportunity to adjudicate these claims.  See Harris v. Derwinski, 1 Vet. App. § 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. 

After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since March 2016.

3.  After any additional records are associated with the claims file, the RO should schedule the Veteran for a VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected left knee disabilities, particularly the service-connected left knee patellar malalignment syndrome.  

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include a statement as the effect of the Veteran's service-connected left knee disabilities on her occupational functioning and daily activities.  


In particular, the VA knee examination must include range of motion testing for both elbows in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should provide a complete rationale for any opinions provided.

4.  If and only if the Veteran has not been earning substantially gainful employment for any time during the appeal period, forward the claims folder to a VA vocational specialist for review.  The vocational specialist is requested to address the functional effects that the Veteran's service-connected irritable bowel syndrome, left knee, right knee, residuals of ganglion cyst of left wrist with scar, lumbosacral strain and sinusitis disabilities have (alone or in combination) on her ability to secure or follow a substantially gainful occupation.

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.  The examiner should also consider the effects, if any, of medications taken to treat service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

